Citation Nr: 0318466	
Decision Date: 07/31/03    Archive Date: 08/05/03

DOCKET NO.  99-10 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for right patellofemoral pain syndrome.

2.  Entitlement to an initial evaluation in excess of 10 
percent for left patellofemoral pain syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The appellant had active military service from August 1994 to 
February 1998.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

In a November 2000 decision, the Board denied the appellant's 
claims for increased ratings for right and left knee 
disabilities, and remanded her claims for increased ratings 
for her service-connected major depressive disorder, 
hypothyroidism, and right and left postoperative Achilles 
tendonitis.  Thereafter, in a February 2001 written 
statement, the appellant said she was "satisfied" with the 
50 percent rating assigned for her service-connected major 
depressive disorder, the 30 percent rating assigned for her 
hypothyroidism, and the 20 percent assigned for the right and 
left Achilles disorders.  The Board construes the veteran's 
statement as a written withdrawal of her appeal as to these 
matters.  See 38 C.F.R. § 20.204(b) (2002) amended by 68 Fed. 
Reg. 13,233-6 (March 19, 2003) effective April 18, 2003.

The appellant appealed that portion of the Board's November 
2000 decision which denied her claim for increased ratings 
for her right and left knee disabilities to the U.S. Court of 
Appeals for Veterans Claims (CAVC).  In that litigation, a 
Motion for Remand was filed by the VA General Counsel, 
averring that remand to the Board was required due to the 
recent enactment of the Veterans Claims Assistance Act of 
2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000).  The appellant filed a Cross-Motion to Summarily 
Vacate the BVA Decision and for Remand.  In an Order of 
August 2001, the CAVC vacated the Board's decision, to the 
extent it had denied the appellant's claims for increased 
ratings, and remanded the matter, pursuant to the General 
Counsel's motion.  As set forth in detail below, the VCAA 
substantially amended existing law regarding the types of 
notice and assistance to be afforded claimants for VA 
benefits.  A copy of the CAVC's Order in this matter has been 
placed in the claims file.

In November 2002, the Board remanded the appellant's claims 
to the RO for further evidentiary development.

Finally, in a June 2003 written statement, the appellant's 
accredited representative raised a claim of entitlement to a 
total rating based upon individual unemployability due to 
service-connected disabilities.  That recently raised matter 
is referred to the RO for appropriate development and 
adjudication.


FINDINGS OF FACT

1.  The objective and competent medical evidence of record 
demonstrates that the veteran's service-connected left knee 
disability is manifested by slight impairment with subjective 
complaints of pain with moderate tenderness with mild 
instability and crepitus, no evidence of subluxation or 
lateral instability, a dislocated semilunar cartilage, 
ankylosis, limitation of leg flexion between 15 and 30 
degrees, and limitation of leg extension between 15 and 45 
degrees.

2.  The objective and competent medical evidence of record 
demonstrates that the veteran's service-connected right knee 
disability is manifested by slight impairment with subjective 
complaints of pain with moderate tenderness with mild 
instability and crepitus, no evidence of subluxation or 
lateral instability, a dislocated semilunar cartilage, 
ankylosis, limitation of leg flexion between 15 and 30 
degrees, and limitation of leg extension between 15 and 45 
degrees.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial rating in excess of 
10 percent for right patellofemoral pain syndrome have not 
been met.  38 U.S.C.A. §§ 1155, 5100-5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5299-5257 (2002).

2.  The schedular criteria for an initial rating in excess of 
10 percent for left knee patellofemoral pain syndrome have 
not been met.  38 U.S.C.A. §§ 1155, 5100-5103A, 5106, 5107 
(West 2002); 38 C.F.R. §§ 4.20, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5299-5257 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records include a March 1997 Addendum to a 
Medical Board Report which noted that the appellant had no 
knee difficulties and was in a status post left and right 
Haglund exostectomies in 1996 when she experienced chronic 
heel pain and Achilles tendonitis, postoperatively, that 
resulted in a Physical Evaluation Board.  It was noted that 
she walked with an equinus gait and other gait disturbances, 
secondary to her painful heel strike, and felt that this 
affected her knees.  The appellant had anterior knee pain 
which worsened in cold damp weather, and felt as if her knees 
hyperextended when she walked.  Her knee pain was exacerbated 
by stair climbing and prolonged walking.  There was no 
catching, locking or giving way of the knees.  

On examination, the appellant's gait revealed a bilateral 
tandem equinus gait with hyperextension of the knees, 
bilaterally.  There were no neurologic deficits in either 
lower extremity.  The knees demonstrated mild genu valgum, 
bilaterally.  There was lateral patellar facet tenderness, 
bilaterally, and range of motion for each knee was from 0 to 
140 degrees.  There was no medial or lateral tibial femoral 
joint-line tenderness, no effusion, and no varus or valgus 
ligamentous laxity.  The pertinent diagnosis was 
decompensated patellofemoral pain syndrome, secondary to gait 
disturbance following foot surgery.

Post-service, the appellant underwent VA examination in May 
1998.  According to the examination report, she described a 
sharp pain behind the knee caps, bilaterally, that worsened 
with ambulation.  There was no history of swelling, 
collapsing, or giving way of the knees.  She had not required 
arthroscopy or cortisone injections, and there was no report 
of significant instability.  On clinical evaluation, there 
was no effusion in either the right or left knee.  Range 
motion was from 0 to 145 degrees, bilaterally.  No 
patellofemoral crepitus was detected, but patellar inhibition 
test was positive, with the appellant complaining of pain 
behind the kneecaps.  Medial and lateral collateral ligaments 
and anterior and posterior cruciate ligaments were intact.  
The appellant complained of pain on ambulation, but there was 
no clear evidence of an antalgic or limping gait.  She tended 
to walk slowly, with no evidence of favoring either leg.  The 
pertinent clinical impression was retropatellar arthralgia.  
X-rays taken at the time revealed no evidence of recent 
fracture, dislocation, or other bone or joint abnormality of 
either knee.  There was no evidence of suprapatellar effusion 
or other soft tissue abnormality.  There was no degenerative 
joint disease.  The diagnostic impression was of a negative 
examination of both knees.

In November 1998, the RO granted service connection for right 
and left patellofemoral pain syndrome, and assigned 
noncompensable disability evaluations.

At her July 1999 personal hearing at the RO, the appellant 
testified that had fallen down stairs, when a ramp was 
unavailable, because her knees gave out.  She said she had 
constant grinding in the knees, and her knees swelled and 
became red and warm when she did a lot of walking.  The 
appellant indicated that her knee (she did not indicate 
whether right or left knee) gave way when she descended 
stairs or stepped off a curb, causing her to fall.  The 
appellant said that she was able to straighten her leg 
completely but it was very painful.  She said that she 
experienced unbearable pain when the VA examiner bent her 
leg.

The appellant underwent another VA examination in September 
1999.  According to the examination report, she said that she 
was able to walk only 100 feet without significant pain that 
stopped her ambulation.  The examiner noted that bilateral 
patellofemoral syndrome was diagnosed in March 1997 when the 
appellant experienced pain, popping, and crepitus with range 
of motion.  She tried physical therapy with little result and 
used heat and ice for relief.  On examination, range of 
motion showed flexion to 120, on the right knee, and to 125 
degrees, on the left knee.  Extension was to 0 degrees, 
bilaterally.  There was pain with patellar movement, both 
balloting and trying to deviate right and left, bilaterally, 
which brought the appellant "up off the table."  There was 
popping with range of motion that produced pain.  The 
assessment was status post bilateral patellofemoral syndrome 
and retropatellar arthralgias.  The appellant declined X-
rays, as she had recent had them done at Tri-Care, and said 
she would have them forwarded.  No additional X-ray report 
was received.

VA medical records, dated from September 1999 to November 
2001, are associated with the claims file but are not 
indicative of complaints of, or treatment for, the 
appellant's service-connected right or left patellofemoral 
pain syndrome.

In December 1999, the RO awarded 10 percent disability 
evaluations for the appellant's left and right knee 
patellofemoral pain syndrome.

Pursuant to the Board's November 2002 remand, in December 
2002, the appellant underwent VA orthopedic examination.  
According to the examination report, the examiner reviewed 
the appellant's medical records.  The appellant reported that 
the knee pain started in 1996 when she changed her gait to 
accommodate her ankles.  She had pain diffusely in the knees, 
both the medial and lateral joint lines, and in the 
infrapatellar tendon, where most of the pain was.  The pain 
was rated at 4 out of 10 with rest, and 9 out of 10 with 
walking.  She was unable to squat and kneel.  Her knees 
"feel like she's been kicked in the shin" and the pain was 
always there.  Her knees occasionally gave way but the knees 
did not lock, per se.  The knees gave way with activity.  The 
appellant did not climb ladders, had difficulty with stairs, 
and had more or less continuous pain in the knees.  

On clinical evaluation, the appellant was in no apparent 
distress.  She was 5 feet 9 inches tall and weighed 180 
pounds.  She wore lace-up Mueller ankle supports, 
bilaterally, and had a moderate antalgic gait.  She had 
moderate to moderately severe cavus orientation of her feet, 
and was fairly unsteady on her feet.  She had a surgical scar 
across the calcaneus and the lateral aspect of the Achilles' 
tendons, bilaterally, which were quite tender.  Examination 
of the appellant's knees revealed that there was moderate 
tenderness in the infrapatellar tendon of each knee, with 
tenderness in the medial lateral joint lines.  There was mild 
crepitus in a subpatellar distribution in both knees.  There 
was no obvious swelling or deformity of either knee.  There 
was no laxity of the knees in terms of lateral or medial 
collateral ligament testing or anterior drawer sign.  
Posterior drawer tests were all negative.  The appellant was 
unable to squat.  Range of motion of the knees revealed that 
the appellant's knees extended to 0 degrees bilaterally, and 
flexed to 125 degrees, bilaterally.  There was no recurrent 
subluxation or lateral instability in her knees.  The 
clinical assessment included patellofemoral pain syndrome 
with infrapatellar tendonitis.

Further, the VA examiner commented that, as to range-of-
motion measurements, range of motion of the knees revealed 
that the knees extended to 0 degrees bilaterally, and flexed 
to 125 bilaterally, without recurrent subluxation or lateral 
instability in the knees.  It was noted that the appellant 
had a sensation of giving-way with walking.  The VA examiner 
said that the degree of give-way with walking could be rated 
as mild or moderate.  Further, the VA physician commented 
that functional loss was described above, in that the 
appellant had difficulty with walking more than 100 years 
total in one day or walking one block at one time, standing 
longer than five minutes, or lifting or carrying any heavy 
items.  The VA examiner stated that "[w]ith regard to 
[DeLuca] factors when this patient has flares of pain due to 
walking or other activities as described above in the body of 
this report when her knees are flaring with pain, she has a 
flare of her [DeLuca] factors by a factor of 20%".  The 
examiner noted that the appellant had demonstrable pain with 
movement, abnormal antalgic gait, and objective factors 
including crepitus and surgical scars.  X-rays taken of the 
appellant's knees in December 2002 were normal.

II.  Analysis

A.  Veterans Claims Assistance Act

The Board notes that, in November 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Public Law No. 106-175 (2000) (now codified at 38 U.S.C.A. 
§§ 5100-5103A, 5106-7 (West 2002)), which substantially 
modified the circumstances under which VA's duty to assist 
claimants applies, and how that duty is to be discharged.  
The new statute revised the former section 5107(a) of title 
38, United States Code, to eliminate the requirement that a 
claimant must come forward first with evidence to well ground 
a claim before the Secretary of Veterans Affairs is obligated 
to assist the claimant in developing the facts pertinent to 
the claim.

Judicial case law is inconsistent as to whether the new law 
is to be given retroactive effect.  The U.S. Court of Appeals 
for Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  That 
analysis would include cases that had been decided by the 
Board before the VCAA, but were pending in Court at the time 
of its enactment.  However, the U.S. Court of Appeals for the 
Federal Circuit has held that only section 4 of the VCAA 
(which eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct"); see also Stephens v. Principi, 16 Vet. App. 191 
(2002) (per curiam) (holding that a remand for the Board to 
consider the matters on appeal in light of the VCAA sections 
codified at sections 5102, 5103 and 5103A is not required).  

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 2002).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment. 

VA has published regulations to implement many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2002)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  The new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  For the reasons discussed below, the Board finds 
that the requirements of the VCAA and the implementing 
regulations, to the extent they are applicable, have been 
satisfied in this matter.  But see Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), in which the Federal Circuit invalidated the new duty-
to-assist regulations codified at 38 C.F.R. § 19(a)(2) and 
(a)(2)(ii)(2002).  

Changes potentially relevant to the appellant's appeal 
include the establishment of specific procedures for advising 
the claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.  The VA examinations performed in May 1998, September 
1999, and December 2002 fulfill these criteria. 

Clearly, substantial compliance with the VCAA has been 
achieved in the present case.  There can be no question as to 
the appellant's awareness of the provisions of the 
legislation, since she was served with a copy of the 
Secretary's Motion for Partial Remand and to Stay 
Proceedings, which was filed with the CAVC after the bill 
became law.  In addition, she was provided, by the Court, a 
copy of the Order remanding her case.  Moreover, the Board 
afforded the veteran ample time in which to proffer evidence 
and/or argument after the case was returned from the Court.  
In addition, no response has been received to the Board's 
letter, in April 2002, soliciting any additional argument or 
evidence that the veteran or her representative might wish to 
submit.  Furthermore, the Board remanded the appellant's 
claim regarding her knee disabilities to the RO in November 
2002 for further evidentiary development.

We note that, even before the VCAA was enacted, the appellant 
was advised, by virtue of a detailed statement of the case 
(SOC), and supplemental statements of the case (SSOCs) issued 
during the pendency of this appeal, of the pertinent law, and 
what the evidence must show in order to substantiate her 
claim.  We, therefore, believe that appropriate notice has 
been given in this case.  The Board notes, in addition, that 
a substantial body of lay and medical evidence was developed 
with respect to the appellant's claim, and the SOC and SSOCs 
issued by the RO clarified what evidence would be required to 
establish increased ratings.  The appellant responded to the 
RO's communications with additional evidence and argument, 
thus curing (or rendering harmless) any previous omissions.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).

Further, the claims file reflects that in August and December 
2002 letters, the RO advised the appellant of the new VCAA 
and its effect on her claims, and the March 2002 SSOC 
contained the new duty-to-assist regulations codified at 
38 C.F.R. §§ 3.102 and 3.159 (2002).  A copy of the letters 
and SSOC were also sent to the veteran's accredited service 
representative of record.  See Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002) (noting that VA must 
communicate with claimants as to the evidentiary development 
requirements of the VCAA).  See also Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002) (holding that the Board must 
identify documents providing VCAA notice).

Accordingly, the Board believes that VA has no outstanding 
duty to inform the appellant or her representative that any 
additional information or evidence is needed to substantiate 
her claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C.A. § 5103 (2002)).  Likewise, 
it appears that all obtainable evidence identified by the 
appellant relative to her claims has been obtained and 
associated with the claims file, and that she has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal. 

Thus, the Board is satisfied that all relevant facts have 
been properly and sufficiently developed, and that the 
appellant will not be prejudiced by our proceeding to a 
decision on the basis of the evidence currently of record 
regarding her claims for increased ratings for left and right 
knee disabilities.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to her claims, under both 
former law and the new VCAA, to the extent it is applicable.  
The Board, therefore, finds that no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the appellant.  The Court of Appeals for Veterans Claims 
has held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc); 
see Stephens v. Principi, supra.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002); 
VCAA § 4, 114 Stat. 2096, 2098-99 (codified as amended at 
38 U.S.C.A. § 5107(b)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.


B.  Discussion

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (2002).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  When an unlisted condition is encountered 
it will be permissible to rate under a closely related 
disease to injury in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous.  38 C.F.R. § 4.20.

The Board here notes that this is a case in which the veteran 
has expressed continuous disagreement with the initial rating 
assignment.  The U.S. Court of Appeals for Veterans Claims 
has addressed the distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of entitlement to compensation, and a later claim for 
an increased rating.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999). The Court noted that the rule from Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994) (where entitlement to 
compensation has already been established, and increase in 
the disability rating is at issue, present level of 
disability is of primary concern) as to the primary 
importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability.  Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - 
practice known as assigning "staged" ratings.

In Meeks v West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson and 
specifically found that 38 U.S.C.A. § 5110 and its 
implementing regulations do not require that the final rating 
be effective the date of the claim.  Rather, the law must be 
taken at its plain meaning, and the plain meaning of the 
requirement that the effective date be determined in 
accordance with the facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

It is possible for a veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability and to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995), held that, where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and/or impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  Id.  Within 
this context, a finding of functional loss due to pain must 
be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

Although the Board is required to consider the effect of the 
veteran's pain when making a rating determination, the rating 
schedule does not require a separate rating for pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

The veteran's service-connected right and left knee 
patellofemoral pain syndrome disabilities are rated analogous 
to knee impairment, and each has been evaluated as 10 percent 
disabling, under Diagnostic Code (DC) 5299-5257.  Under 38 
C.F.R. § 4.71a, DC 5257, knee impairment is rated as 10 
percent disabling if slight,0 and 20 percent disabling if 
moderate.  A 30 percent rating is warranted where there is 
severe impairment.  Id.

Under Diagnostic Code 5260, limitation of flexion of the leg 
to 30 degrees is rated as 20 percent disabling; to 45 degrees 
is rated as 10 percent disabling; and to 60 degrees is rated 
as 0 percent disabling.

Under DC 5261, limitation of extension of the leg to 15 
degrees is rated as 20 percent disabling; to 10 degrees is 
rated as 10 percent disabling; and to 5 degrees or less is 
rated as noncompensably disabling.

The knee is considered a major joint. 38 C.F.R. § 4.45(f).  
The normal range of motion of the knee is from zero to 140 
degrees.  38 C.F.R. § 4.71, Plate II.

The competent medical evidence reflects that, when examined 
by VA in May 1998, the appellant reported knee pain, but 
denied a history of swelling, collapsing, or giving way.  She 
complained of pain on ambulation, but there was no clear 
evidence of an antalgic or limping gait.  Clinical findings 
were negative for effusion or significant instability, 
bilaterally.  Range of motion was essentially normal in each 
knee.  X-rays taken at the time were negative for a bone or 
joint abnormality, or degenerative joint disease.

When examined by VA in September 1999, the appellant reported 
she was unable to walk more than 100 feet without significant 
pain that halted her ambulation.  Range of motion was flexion 
to 120 on the right knee and to 125 degrees on the left knee 
with normal extension, bilaterally.  The appellant had pain 
trying to deviate right and left.  Moreover, when examined 
most recently by VA in December 2002, it was noted that the 
appellant's foot and heel problem affected her ambulation and 
created an antalgic maneuver.  She reported knee pain rated 
as 4 out of 10 at rest, and 9 out of 10 when she walked.  She 
was unable to squat and kneel.  She said her knees 
occasionally gave way but did not lock.  Clinical findings 
included tenderness in the infrapatellar tendon, of both 
knees, and moderate tenderness in the medial lateral joint 
lines of both knees, with mild crepitus in a subpatellar 
distribution in both knees.  There was no swelling, laxity, 
or deformity in either knee.  Range of motion was from 0 to 
125 degrees, bilaterally.  There was no recurrent subluxation 
or lateral instability.  Tender surgical scars and an 
antalgic gait appeared to be associated with the appellant's 
service-connected postoperative left and right Achilles 
tendonitis disabilities.

In sum, the recent medical evidence of record is devoid of 
any showing of moderate knee impairment with recurrent 
subluxation or lateral instability such as to warrant a 20 
percent evaluation under Diagnostic Code 5257.  The veteran 
does not seem to use a knee brace on either knee and 
instability was not shown on her recent VA examination.

Moreover, there does not appear to be a basis for an 
evaluation in excess of 10 percent under the diagnostic codes 
for limitation of motion for either knee.  When examined by 
VA in December 2002, the appellant exhibited flexion of the 
right knee and the left knee to 125 degrees and extension of 
each knee to 0 degrees.  Thus, she exhibited only a minimal 
loss of knee extension.


The veteran's right and left knee flexion does not come close 
to approximating the limitation of motion necessary for a 20 
percent rating under DC 5260, where a 20 percent rating may 
be assigned when flexion is limited to 30 degrees and a 
30 percent rating may be assigned when flexion is limited to 
15 degrees.

To the extent that pain on range of motion of each knee could 
be said to add to the functional impairment of the right and 
left knee, it is contemplated in the evaluation currently 
assigned.  This is because there is no indication in the 
record that, even with the pain on use, or during flare-ups, 
the resulting functional impairment would be so severe as to 
warrant a 20 percent evaluation under Diagnostic Code 5260 
for right and left knee disabilities.  Here the Board notes 
the December 2002 VA examiner's opinion that "when her knees 
are flaring with pain, [the veteran] has a flare of her 
[DeLuca] factors by a factor of 20%."  Thus, it appears that 
in the VA examiner's opinion, during a flare-up as considered 
pursuant to the DeLuca case, the appellant experienced a 20 
percent loss of range of motion, so that her regular range of 
knee motion of flexion to 125 degrees in each knee was 
reduced by 20 percent, or by 25 degrees, to 100 degrees.

However, such a finding is still no indication that, even 
considering her pain with flare-ups and the reduced 
limitation of motion, the resulting functional impairment 
would be sufficient to warrant a 20 percent evaluation under 
DC 5260 for right knee or left knee disability.  If, for 
example, the appellant had been shown to have limitation of 
flexion to 45 degrees in the right or left knee, where pain 
became severe in limiting further excursion of motion, then 
it could be said that the resulting overall functional 
impairment of the knee approximated the criteria for a 20 
percent evaluation under that diagnostic code.  See 38 C.F.R. 
§  4.40; DeLuca v. Brown, supra.  But that is not the case 
here; the veteran's limitation of right knee flexion and her 
limitation of left knee flexion do not significantly approach 
the criteria for a higher rating under DC 5260.




A similar result obtains with respect to consideration of 
both the right and left knee joints under the provisions of 
38 C.F.R. § 4.45.  There is no showing of any significant 
weakened movement, excess fatigability, or incoordination in 
either her service-connected right or left knee and, even if 
there were, it is highly unlikely that the resulting 
limitation of motion would have warranted a rating in excess 
of 10 percent for each knee.  Moreover, there is no showing 
of diminished strength or reflexes about the right knee that 
would likely have been associated with any weakened movement, 
excess fatigability, or incoordination of the knee.

In a precedent opinion, the VA General Counsel has held that 
a claimant who has arthritis and instability of the knee may 
be rated separately under Diagnostic Codes 5003 and 5257.  
VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997).  However, the 
General Counsel noted that, a separate rating must be based 
upon additional disability. When a knee disorder is already 
rated under DC 5257, the veteran must also have limitation of 
motion under DC 5260 or DC 5261 in order to obtain a separate 
rating for arthritis.  If the veteran does not at least meet 
the criteria for a zero-percent rating under either of those 
diagnostic codes that evaluate for limitation of motion, 
there is no additional disability for which a rating may be 
assigned.

Traumatic arthritis is rated as degenerative arthritis.  38 
C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis 
is rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint involved.  
When the limitation of motion of the specific joint involved 
is noncompensable under the appropriate diagnostic code, a 
rating of 10 percent is for application for such joint if it 
is a major joint.  38 C.F.R. § 4.71a, DC 5003 (2002).

However, the competent and objective medical evidence of 
record is not indicative of any evidence of arthritis in the 
service-connected right knee or in the service-connected left 
knee.  The appellant's service-medical records do not 
describe any right or left knee arthritis.  VA X-rays taken 
in May 1998 revealed no evidence of recent fracture, 
dislocation, or other bone or joint abnormality, and no 
degenerative joint disease.  In December 2002, a VA 
radiologist interpreted X-rays of the veteran's knees as 
normal.  The Board thus finds that a preponderance of the 
evidence is against a finding that the appellant has 
arthritis in her right or left knee.  38 U.S.C.A. § 5107(b) 
(old and new versions).  

Even if arthritis of the right or left knee were established 
by X-ray findings, and even if that arthritis were shown to 
be related to the service-connected right or left knee 
disorder, it does not follow that separate compensable 
evaluations would be warranted under Diagnostic Codes 5003 
and 5257.  This is because the evidence must show that there 
is instability of the right or left knee and that the range 
of motion of the right or left knee meets the criteria for a 
zero percent rating under the applicable diagnostic codes (DC 
5260 or 5261).  Restriction of range of motion of the right 
or left knee such as to warrant even a zero percent under the 
applicable codes is not demonstrated.  Accordingly, separate 
compensable evaluations under Diagnostic Codes 5003 for 
arthritis and 5257 for right or left knee instability are not 
warranted because additional disability is not demonstrated.  
VAOPGPREC 23-97, 62 Fed. Reg. 63,604 (1997); see VAOPGCPREC 
9-98.

A compensable evaluation under Diagnostic Code 5003 and 
38 C.F.R. § 4.59 (for painful motion) is in order where 
arthritis is established by X-ray findings and no actual 
limitation of motion of the affected joint is demonstrated.  
See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (19910.  
Where some limitation of motion, albeit noncompensable 
limitation of motion is demonstrated in the joint, the 
Lichtenfels rule is not applicable, nor does the rule appear 
to be applicable where, as here, arthritis is not shown in 
the joint on X-ray examination.  See Hicks v. Brown, 8 Vet. 
App. 417, 421, (1995) (DC 5003 and 38 C.F.R. § 4.59 "deem 
painful motion of a major joint or groups caused by 
degenerative arthritis that is established by X-ray evidence 
to be limited motion even though a range of motion may be 
possible beyond the point when pain sets in.").  In any 
case, the 10 percent evaluations currently assigned to the 
appellant's service-connected right and left knees 
contemplate painful motion of the left and right knee joints.  
The evaluation of the same manifestations under different 
diagnoses is precluded under the provisions of 38 C.F.R. 
§ 4.14; see Estaban v. Brown, supra.

Furthermore, the medical evidence does not describe 
dislocation of the semilunar cartilage with frequent episodes 
of "locking," pain, and effusion into the joint that would 
be rated as 20 percent disabling under DC 5258.  

In sum, the Board concludes that the preponderance of the 
objective medical evidence of record is against a finding 
that the appellant's service-connected right and left 
patellofemoral pain syndrome warrants ratings in excess of 
the currently assigned 10 percent disability evaluations, and 
the evidence is not so evenly balanced as to allow for the 
application of reasonable doubt.  38 U.S.C.A. §§ 1155, 
5107(b) (old and new versions); 38 C.F.R. § 4.71a, DC 5299-
5257.

Moreover, the Board finds that the evidence does not present 
such an exceptional or usual disability picture "as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  There has been no 
allegation or showing in the record on appeal that the 
appellant's service-connected left and right knee 
disabilities have caused marked interference with employment 
or necessitated frequent periods of hospitalization.  In the 
absence of such factors, the Board is not required to discuss 
the possible application of 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 
Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Finally we note that, in view of the holding in Fenderson, 
supra, the Board has considered whether the appellant is 
entitled to "staged" ratings for her service-connected 
right and left knee disabilities, as the Court indicated can 
be done in this type of case.  Based upon the record, we find 
that at no time since the appellant filed her original claim 
for service connection have the disabilities on appeal been 
more disabling than as currently rated under the present 
decision.


ORDER

An initial rating in excess of 10 percent for right 
patellofemoral pain syndrome is denied.

An initial rating in excess of 10 percent for left 
patellofemoral pain syndrome is denied.




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

